              Case 3:19-cv-00334-WGC Document 24 Filed 11/17/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9
                                   UNITED STATES DISTRICT COURT
10                                      DISTRICT OF NEVADA
11
     JOLENE R. STINSON,                              )
12                                                   )   Case No.: 3:19-cv-00334-WGC
            Plaintiff,                               )
13                                                   )   ORDER ON STIPULATION AWARDING
                    v.                               )   ATTORNEY FEES UNDER THE EQUAL
14                                                   )   ACCESS TO JUSTICE ACT, 28 U.S.C. §
     ANDREW SAUL,                                    )   2412(d)
15   Commissioner of Social Security,                )
                                                     )
16          Defendant.                               )
                                                     )
17

18
            IT IS STIPULATED by and between the parties, through their undersigned counsel, subject to
19
     the Court’s approval, that Plaintiff Jolene R. Stinson be awarded attorney fees and expenses in the
20
     amount of NINE THOUSAND DOLLARS AND 61 CENTS ($9,000.61) under the Equal Access to
21
     Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal services
22
     rendered on behalf of Plaintiff by counsel in connection with this civil action in accordance with 28
23
     U.S.C. § 2412(d).
24          After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
25 matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v. Ratliff, 560

26

                                                         1
                  Case 3:19-cv-00334-WGC Document 24 Filed 11/17/20 Page 2 of 3




 1 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend

 2 on whether the fees are subject to any offset allowed under the United States Department of the

 3 Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
   whether they are subject to any offset.
 4
            Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
 5
   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to be made
 6
   directly to Plaintiff’s counsel, pursuant to the assignment executed by Plaintiff. Any payments made
 7
   shall be delivered to Plaintiff’s counsel.
 8
            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney
 9
   fees 1, and does not constitute an admission of liability on the part of Defendant under the EAJA or
10
   otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any and
11
   all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees in
12
   connection with this action.
13          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security Act
14 attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.

15

16                                                            Respectfully submitted,
17                                                            Osterhout Berger Disability Law, LLC

18 Dated: November 16, 2020                                   /s/ Karl E. Osterhout by Chantal R. Jenkins*
19                                                            Karl E. Osterhout
                                                              As authorized via email by Lori A. Nypaver on
20                                                            November 15, 2020
                                                              Attorney for Plaintiff
21

22

23 Dated: November 16, 2020                                   MCGREGOR W. SCOTT
                                                              United States Attorney
24                                                            DEBORAH LEE STACHEL
                                                              Regional Chief Counsel, Region IX
25
     1
         The parties settled as to the number of hours on the attached time sheet.
26                                                                   2
     Case 3:19-cv-00334-WGC Document 24 Filed 11/17/20 Page 3 of 3




                                Social Security Administration
 1

 2
                          By:   /s/ Chantal R. Jenkins
 3                              CHANTAL R. JENKINS
                                Special Assistant United States Attorney
 4

 5

 6

 7

 8                              IT IS SO ORDERED:
 9

10
                                UNITED STATES MAGISTRATE JUDGE
11
                                DATED: November 17, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                   3
